        Case 1:19-cv-00219-JAR Document 25              Filed 07/21/21     Page 1 of 15




                                         Slip Op. 21-

                UNITED STATES COURT OF INTERNATIONAL TRADE

  SHELTER FOREST INTERNATIONAL
  ACQUISITION, INC., ET AL.,

                         Plaintiffs,
          and

  IKEA SUPPLY AG,                                      Before: Jane A. Restani, Judge

                        Consolidated Plaintiff,
          and                                          Consol. Court No. 19-00212

  TARACA PACIFIC, INC. ET AL.,

                         Plaintiff-Intervenors,

                  v.

  UNITED STATES,

                         Defendant,

  COALITION FOR FAIR TRADE IN
  HARDWOOD PLYWOOD,

                         Defendant-Intervenor.




                                           OPINION

[Commerce’s Remand Results concluding that inquiry merchandise does not constitute later-
developed merchandise circumventing the Orders under 19 U.S.C § 1677j(d) is sustained.]

                                                                           Dated: July , 2021

        Daniel L. Porter, Curtis, Mallet-Prevost, Colt & Mosle LLP, of Washington, DC, for
Plaintiffs Shelter Forest International Acquisition, Inc., Xuzhou Shelter Import & Export Co.,
Ltd., and Shandong Shelter Forest Products Co., Ltd. With him on the brief was James P.
Durling.
        Case 1:19-cv-00219-JAR Document 25                Filed 07/21/21     Page 2 of 15

Court Consl. No. 19-00212                                                                        Page 2



      Kristen S. Smith and Sarah E. Yuskaitis, Sandler, Travis & Rosenberg, PA of
Washington, DC, for Consolidated Plaintiff IKEA Supply AG.
        Jeffrey S. Grimson, Mowry & Grimson, PLLC, of Washington, DC, for Plaintiff-
Intervenors Taraca Pacific, Inc., Liberty Woods International, Inc., MJB Wood Group, Inc., and
Patriot Timber Products, Inc. With him on the brief were Bryan P. Cenko and Jill A. Cramer.
       Gregory S. Menegaz, deKieffer & Horgan, PLLC, of Washington, DC, for Plaintiff-
Intervenors Shanghai Futuwood Trading Co., Ltd., Linyi Glary Plywood Co., Ltd., and Far East
American, Inc. With him on the brief were J. Kevin Horgan and Alexandra H. Salzman.
        Sonia M. Orfield, Commercial Litigation Branch, Civil Division, U.S. Department of
Justice, of Washington, DC, for the Defendant. With her on the brief was Savannah R. Maxwell,
Of Counsel, Office of the Chief Counsel for Trade Enforcement & Compliance, U.S. Department
of Commerce.
        Timothy C. Brightbill, Wiley Rein LLP, of Washington, DC, for Defendant-Intervenor
Coalition for Fair Trade in Hardwood Plywood. With him on the brief were Elizabeth S. Lee,
Stephanie M. Bell, and Tessa V. Capeloto.

       Restani, Judge: This action concerns the United States Department of Commerce’s

(“Commerce”) remand redetermination that certain merchandise is not circumventing the

antidumping and countervailing duty orders on hardwood plywood from China under 19 U.S.C

§ 1677j(d). Before the court is Commerce’s Final Results of Redetermination Pursuant to Court

Remand, ECF No. 81 (May 10, 2021) (“Remand Results”) following the court’s opinion and

order in Shelter Forest Int'l Acquisition, Inc. v. United States, 45 CIT ___, 497 F. Supp. 3d 1388

(2021) (“Remand Order”). Defendant-Intervenor, the Coalition for Fair Trade in Hardwood

Plywood (the “Coalition”), challenges Commerce’s negative determination as unsupported by

substantial evidence and not in accordance with law.1 The Government and Consolidated

Plaintiffs, Shelter Forest International Acquisition Inc., et. al. (“Shelter Forest”) and IKEA

Supply AG., et al. (“IKEA”), and Plaintiff-Intervenors, Shanghai Futuwood Trading Co., et. al.



1
 See Def. Intervenor’s Cmts. On Final Results of Redetermination Pursuant to Ct. Remand, ECF
No. 85 (confidential), 86 (public), at 5 ̶ 14 (June 4, 2021) (“Coalition Br.”).
        Case 1:19-cv-00219-JAR Document 25               Filed 07/21/21     Page 3 of 15

Court Consl. No. 19-00212                                                                      Page 3


(“Futuwood”) and Taraca Pacific Inc., et al. (the “Importer’s Alliance”), ask that the court

sustain Commerce’s negative anticircumvention determination as supported by substantial

evidence.2

                                        BACKGROUND

       The court presumes familiarity with the facts of this case and recounts them only as

necessary. Commerce issued orders on certain hardwood plywood products from China in

January 2018. In relevant part, the Orders3 cover:

       …hardwood and decorative plywood, and certain veneered panels as described
       below. For purposes of this proceeding, hardwood and decorative plywood is
       defined as a generally flat, multilayered plywood or other veneered panel,
       consisting of two or more layers or plies of wood veneers and a core, with the
       face and/or back veneer made of non-coniferous wood (hardwood) or bamboo.
       The veneers, along with the core may be glued or otherwise bonded together. …

       …For purposes of [the Orders,] a “veneer” is a slice of wood regardless of
       thickness which is cut, sliced or sawed from a log, bolt, or flitch. The face and
       back veneers are the outermost veneer of wood on either side of the core
       irrespective of additional surface coatings or covers as described below. The core
       of hardwood and decorative plywood consists of the layer or layers of one or
       more material(s) that are situated between the face and back veneers. The core


2
  See Def.’s Response to Cmts. On Remand Redetermination, ECF No. 90 (June 16, 2021)
(“Gov. Br.”); Shelter Forest Cmts. in Supp. of Commerce’s Remand Redetermination Results,
ECF No. 83 (June 4, 2021); Shelter Forest Response Cmts. In Supp. of Commerce’s Remand
Redetermination Results, ECF No. 91 (June 16, 2021) (“Shelter Forest Reply”); IKEA Supply
AG. Response Cmts. In Supp. of Remand Redetermination, ECF No. 93 (June 16, 2021) (“IKEA
Reply”); Importer’s Alliance Response to Cmts. On Final Remand Redetermination, ECF No. 88
(June 16, 2021) (“Importer’s Alliance Reply”); Futuwood Response Cmts. In Supp. of Remand
Redetermination, ECF No. 89 (June 16, 2021) (“Futuwood Reply”). Unless addressing an
argument specific only to a certain plaintiff or plaintiff-intervenor, this opinion refers to
Consolidated Plaintiffs and Plaintiff-Intervenors collectively as “Plaintiffs.”
3
 See Certain Hardwood Plywood Products from the People’s Republic of China: Amended Final
Determination of Sales at Less Than Fair Value, and Antidumping Duty Order, 83 Fed. Reg. 504
(Dep’t Commerce Jan. 4, 2018) (“AD Order”); Certain Hardwood Plywood Products from the
People’s Republic of China: Countervailing Duty Order, 83 Fed. Reg. 513 (Dep’t Commerce
Jan. 4, 2018) (“CVD Order”) (collectively, the “Orders”).
        Case 1:19-cv-00219-JAR Document 25               Filed 07/21/21     Page 4 of 15

Court Consl. No. 19-00212                                                                   Page 4


       may be composed of a range of materials, including but not limited to hardwood,
       softwood, particleboard, or medium-density fiberboard (MDF).

AD Order, 83 Fed. Reg. at 512; CVD Order, 83 Fed. Reg. at 515. The Coalition requested that

Commerce conduct an anticircumvention inquiry, see Letter from Petitioner, Certain Hardwood

Plywood Products from the People’s Republic of China: Request for Anti-Circumvention Inquiry

at 2–4, P.R. 1–4 (June 26, 2018) (“Petitioner’s Request”), and in September 2018, Commerce

initiated this inquiry pursuant to 19 U.S.C. § 1677j(d) with respect to allegedly later-developed

merchandise. See Certain Hardwood Plywood Products from the People’s Republic of China:

Initiation of Anti-Circumvention Inquiry on the Antidumping Duty and Countervailing Duty

Orders, 83 Fed. Reg. 47,883 (Dep’t Commerce Sept. 21, 2018) (“Initiation Notice”). This inquiry

sought to determine whether: (1) certain plywood with face and back veneers made of radiata

and/or agathis pine, (2) “[h]as a Toxic Substances Control Act (TSCA) or California Air

Resources Board (CARB) label certifying that it is compliant with TSCA/CARB requirements;

and (3) is made with a resin, the majority of which is comprised of one or more of the following

three product types—urea formaldehyde, polyvinyl acetate, and/or soy” (“inquiry merchandise”)

is later-developed merchandise circumventing the Orders. Id. at 47,883, 47,885.

       In November 2019, Commerce issued a final determination, finding circumvention of the

Orders because no respondent had shown inquiry merchandise was commercially available prior

to December 8, 2016. See Certain Hardwood Plywood Products from the People’s Republic of

China: Affirmative Final Determination of Circumvention of Antidumping and Countervailing

Duty Orders, 84 Fed. Reg. at 65,783 (Dep’t Commerce Nov. 29, 2019) (“Final Determination”);

Issues and Decision Memorandum for the Final Determination of the Anti-Circumvention

Inquiry: Certain Hardwood Plywood Products from the People’s Republic of China, A-570-051,

C-570-052, P.R. 240 at 36, 44 (Dep’t Commerce Nov. 22, 2019) (“I & D Memo”). Specifically,
        Case 1:19-cv-00219-JAR Document 25                Filed 07/21/21     Page 5 of 15

Court Consl. No. 19-00212                                                                    Page 5


Commerce determined that while Shelter Forest had sold products with two of the three

characteristics of inquiry merchandise (plywood with radiata veneers with a CARB-certification

label), it had failed to demonstrate that the glue used in this product was majority urea-

formaldehyde and therefore, failed to satisfy the third criteria of inquiry merchandise. I & D

Memo at 24–25. Plaintiffs challenged Commerce’s affirmative determination as unsupported by

substantial evidence and not in accordance with law. See Remand Order at 1395. The court

remanded for Commerce to consider, among other things, additional information from Shelter

Forest, and to address or reconsider: (1) whether Commerce may accept other evidence

indicating TSCA or CARB product compliance or otherwise explain why evidence of actual

labels is required for its assessment, (2) the evidence Commerce requires with regard to the glue

formulation used to produce inquiry merchandise, (3) lack of notice of identified deficiencies and

an opportunity to submit supplemental information, (4) allowing Lianyungang Yuantai

International Co., Ltd. (“Yuantai”) an opportunity to correct or explain a translation error in

submitted documentation, and (5) IKEA’s rebuttal brief. See Remand Order at 1396–1402,

1405–06.4

       On remand, Commerce reviewed the additional information provided by Shelter Forest

and determined that inquiry merchandise was available prior to December 8, 2016, and therefore,



4
  If Commerce continued to find circumvention on remand, the court also directed Commerce to
consider whether its application of the China-wide rate as the cash deposit rate was reasonable,
to amend the date of initiation effective date to the publication date, and to consider whether
notification to the International Trade Commission is required by 19 U.S.C. § 1677j(e)(1) in the
light of its prior assessment and conclusions regarding the limited scope of the Orders. See
Remand Order at 1402–06. Commerce allowed Yuantai to correct its translation error and
allowed IKEA to submit its rebuttal brief but did not assess either. Remand Results at 16–17, 19–
20. In view of Commerce’s revised determination, these issues are now moot and the court does
not address them. See Changzhou Trina Solar Energy Co. v. United States, Slip Op. 20-109,
2020 WL 4464251, at *2 (CIT Aug. 4, 2020) (noting that a change in Commerce’s determination
can render issues moot that would otherwise need to be addressed).
        Case 1:19-cv-00219-JAR Document 25                Filed 07/21/21     Page 6 of 15

Court Consl. No. 19-00212                                                                     Page 6


was not circumventing the Orders. See Remand Results at 4–5. Specifically, Commerce accepted

information from Shelter Forest regarding the composition of its glue and linked this evidence to

evidence of the CARB-labeled plywood products that constitute inquiry merchandise. See

Remand Results at 11–14.5 Thus, Commerce concluded on remand that inquiry merchandise was

commercially available prior to December 8, 2016, and revised its circumvention determination

accordingly. Id. at 14.

       The Coalition challenges Commerce’s negative circumvention determination on two

bases. First, the Coalition argues that Shelter Forest did not provide sufficient evidence of the

composition of its glue and that Commerce failed to sufficiently consider evidence on the record

that undermines its conclusion. See Coalition Br. at 8–12. Second, the Coalition argues that if

Shelter Forest produced inquiry merchandise prior to December 8, 2016, it obscured it from the

public as a trade secret, and therefore, such merchandise cannot be considered commercially

available under 19 U.S.C.§ 1677j(d). See Coalition Br. at 13–14. For the reasons stated below,

Commerce’s negative circumvention determination is sustained.

                      JURISDICTION AND STANDARD OF REVIEW

       The court has jurisdiction pursuant to 28 U.S.C. § 1581(c) and 19 U.S.C.

§ 1516a(a)(2)(B)(vi). The court “hold[s] unlawful any determination, finding, or conclusion


5
  The extremely narrow definition of inquiry merchandise, resulting from Commerce’s adoption
of the exact definition proposed by the Coalition, seems to have imposed nearly impossible
requirements on respondents to show inquiry merchandise was commercially available prior to
December 8, 2016. Compare Petitioner’s Request, at 7–9; with Initiation Notice, 83 Fed. Reg. at
47,883, 47,885. Because Shelter Forest was able to submit evidence meeting these requirements,
Commerce did not directly address why this narrow definition of inquiry merchandise was
reasonable. See Remand Results at 17–18. The court does not address this issue as Commerce
revised its determination, but notes that an affirmative circumvention determination that is based
on unreasonable inquiry merchandise requirements would not be consistent with 19 U.S.C.§
1677j(d).
        Case 1:19-cv-00219-JAR Document 25               Filed 07/21/21     Page 7 of 15

Court Consl. No. 19-00212                                                                   Page 7


found . . . to be unsupported by substantial evidence on the record, or otherwise not in

accordance with law[.]” 19 U.S.C. § 1516a(b)(1). The court assesses whether Commerce’s

actions are reasonable on the record as a whole to determine whether Commerce’s actions are

supported by substantial evidence. See Nippon Steel Corp. v. United States, 458 F.3d 1345, 1352

(Fed. Cir. 2006). Remand redeterminations are “also reviewed for compliance with the court’s

remand order.” Xinjiamei Furniture (Zhangzhou) Co. v. United States, 38 CIT __, __, 968 F.

Supp. 2d 1255, 1259 (2014) (citation and quotation marks omitted).

                                          DISCUSSION

       On remand, Commerce considered additional evidence provided by Shelter Forest that

inquiry merchandise was commercially available prior to December 8, 2016. See Remand

Results at 11–14, 20–23. Based on Shelter Forest’s resubmission on March 8, 2021, of its July 3

letter, which included details of the composition of Shelter Forest’s E0 glue and production and

sales documents from 2012, Commerce determined that Shelter Forest demonstrated that inquiry

merchandise was commercially available prior to December 8, 2016. Id. at 11–14. Specifically,

Commerce reviewed the contents of Shelter Forest’s March 8 letter submission, which included

sales and production documents, a sworn declaration from President Ryan Loe, and:

       (1) Shelter Forest’s supplier’s recipe for E0 resin from 2012, demonstrating that
       the glue was a majority urea-formaldehyde; (2) “Materials Out-Going Form{s}
       for Production” showing Shelter Forest’s supplier produced radiata pine plywood
       with E0 grade urea-formaldehyde resin; (3) inspection reports that tested the
       emissions of the plywood and confirmed that it met the low-emissions criteria to
       be categorized as “E0”; (4) “Outbound Delivery Order” forms illustrating that this
       radiata pine plywood with E0 ureaformaldehyde glue was leaving the supplier’s
       premises; (5) the supplier’s CARB certificate, that was valid at the time of the
       production; (6) bills of lading that stated the merchandise was CARB-2 certified;
       and (7) supplier invoices that said the merchandise was CARB-2 certified.

Id. at 21; see also Shelter Forest's Response to Department Request, C.R.R. 1, P.R.R. 6 (Mar. 8,

2021) (“March 8 Letter Submission”).
        Case 1:19-cv-00219-JAR Document 25              Filed 07/21/21     Page 8 of 15

Court Consl. No. 19-00212                                                                  Page 8


       In response to comments by the Coalition, Commerce subsequently requested

supplemental information from Shelter Forest regarding its glue. See Letter from Commerce,

Supplemental Questionnaire, C.R.R. 6, P.R.R. 17 (Mar. 9, 2021). In its response, Shelter Forest

discussed the later addition of melamine in the glue process, which Shelter Forest stated was part

of a trade secret, and explained the apparent discrepancy in the marketing materials. See Shelter

Forest’s Supplemental Questionnaire Response at 2–5, 9, Exhibit 1 at 4–5, C.R.R. 11–12, P.R.R.

29–30 (Mar. 25, 2021) (“Shelter Forest SQR”). The Coalition maintained that Shelter Forest’s

submissions “repeatedly contradicted other record information as well as [Shelter Forest’s] own

documentation” such that it was not reasonable for Commerce to rely on them in its

determination. Coalition’s Comments on Shelter Supplemental Questionnaire Response at 1–6,

C.R.R. 13, P.R.R. 35 (Mar. 31, 2021).

       Commerce issued a preliminary negative circumvention determination, finding that

Shelter Forest’s March 8 Letter Submission demonstrated that inquiry merchandise was

commercially available prior to December 8, 2016. See Draft Results of Redetermination

Pursuant to Court Remand, Consol. Court No. 19-00212, Slip Op. 20-121 (Apr. 5, 2021) at 13–

14, 22–23, P.R.R. 36 (Apr. 5, 2021) (“Draft Remand Results”).6 Upon review of the comments

submitted by the parties and the evidence submitted, Commerce issued a final negative




6
  Plaintiffs and the Coalition provided comments to the Draft Remand Results, through which
Shelter Forest and the Coalition continued to spar over whether it was reasonable for Commerce
to rely on Shelter Forest’s sales and production evidence when its glue recipe and marketing
materials did not clearly detail the addition of melamine later in the production process. See
Shelter Forest’s Rebuttal Factual Information Attachment A at 2, C.R.R. 14, P.R.R. 37 (Apr. 5,
2021) (“Shelter Forest RFI”); Coalition’s Comments on Draft Results of Redetermination at 4–7,
C.R.R. 15, P.R.R. 45 (Apr. 13, 2021); see also Importer’s Alliance Comments on Draft Remand
Redetermination, P.R.R. 43 (Apr. 13, 2021); IKEA Supply AG’s Comments on Draft Remand
Redetermination, P.R.R. 44 (Apr. 13, 2021). Commerce did not agree with the Coalition that
there were discrepancies in Shelter Forest’s evidence. Draft Remand Results at 19–22.
         Case 1:19-cv-00219-JAR Document 25              Filed 07/21/21     Page 9 of 15

Court Consl. No. 19-00212                                                                   Page 9


circumvention determination, concluding that inquiry merchandise was commercially available

prior to December 8, 2016, and was not later-developed merchandise circumventing the Orders.

Remand Results at 14, 23.

    I.      Commerce’s determination that Shelter Forest met the glue requirement of
            inquiry merchandise and that inquiry merchandise was not later-developed
            merchandise under 19 U.S.C. § 1677j(d) is supported by substantial evidence.

         The parties dispute whether Shelter Forest adequately demonstrated that it used its E0

glue in CARB-certified plywood products to satisfy the requirements of inquiry merchandise.7

Commerce found that Shelter Forest’s E0 glue was majority urea-formaldehyde. Remand Results

at 11; see also March 8 Letter Submission Exhibit 1, Attachment B. Commerce then used sales

documents to link the glue production documents submitted by Shelter Forest in its March 8

Letter Submission, to “the documentation Commerce relied on in finding that Shelter Forest had

also sold CARB-labeled plywood with face and back veneers of radiata pine.” Remand Results

at 12–13. Commerce explained its analysis through an example linking production documents

with a complete set of sales documents for a specific customer in 2012. See Remand Results at

20–22.

         The Coalition challenges Commerce’s negative circumvention determination as

unsupported by substantial evidence on the basis that (1) Shelter Forest provided inadequate

evidence to demonstrate inquiry merchandise because it could not link its E0 glue use to CARB-

labeled plywood products prior to 2016, see Coalition Br. at 8–10, and (2) that Commerce did

not consider contradictory evidence in making its determination, such that Commerce cannot




7
 See Coalition Br. at 1; Gov. Br. at 2; Futuwood Reply at 3; IKEA Reply at 1; Importer’s
Alliance Reply at 4–5; Shelter Forest Reply at 2.
       Case 1:19-cv-00219-JAR Document 25                Filed 07/21/21     Page 10 of 15

Court Consl. No. 19-00212                                                                  Page 10


reasonably conclude that inquiry merchandise was commercially available prior to the Orders,

see Coalition Br. at 10–14.

       The court sustains Commerce’s determinations if they are reasonable and supported by

consideration of the whole record. Consolidated Edison v. NLRB, 305 U.S. 197, 217 (1938)

(finding that substantial evidence is “such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion”); see also Nippon Steel Corp., 458 F.3d at 1351–52. Two

inconsistent conclusions may be able to be drawn from the evidence, without invalidating

Commerce’s conclusion. See Zhaoqing New Zhongya Aluminum Co. v. United States, 36 CIT

___, ___, 887 F. Supp. 2d 1301, 1305 (2012). For the reasons that follow, Commerce’s

determination that Shelter Forest adequately demonstrated that its E0 glue was majority urea-

formaldehyde and that it was used in plywood products satisfying all three criteria of inquiry

merchandise, prior to December 8, 2016, is supported by substantial evidence.

       At issue is whether Shelter Forest’s glue satisfies the definition of inquiry merchandise.

The Coalition avers that the characteristics of Shelter Forest’s E0 glue recipe do not align with

the characteristics of the glue used in its proposed inquiry merchandise because melamine was

not included in the original glue recipe Shelter Forest provided. See Coalition Br. at 8–11. The

Coalition argues that this discrepancy makes Shelter Forest’s documentation unreliable to

demonstrate that Shelter Forest used majority urea-formaldehyde glue, satisfying the third

criteria of inquiry merchandise. See id.; see also Remand Results at 23–25. Commerce’s

determination that Shelter Forest’s plywood products used a majority urea-formaldehyde glue is

supported by numerous documents detailing the composition and production process of Shelter

Forest’s E0 glue, and two sworn declarations by Mr. Loe. See Remand Results at 11–13, 20–23;

see also March 8 Letter Submission Exhibit 1, Attachment B; Shelter Forest SQR Exhibit 1.
       Case 1:19-cv-00219-JAR Document 25               Filed 07/21/21     Page 11 of 15

Court Consl. No. 19-00212                                                                  Page 11


Commerce found that Shelter Forest’s explanation that its practice was to add melamine to the

product at the end of production, which is why it was not included in the original glue recipe it

provided, was reasonable and supported by documentation on the record. See Remand Results at

26–27.8 The evidence that Commerce relied on to reach this determination included a production

manual from 2011 showing the use of urea-formaldehyde glue and the later addition of

melamine, sample purchase orders for inquiry merchandise, and a sworn declaration by Mr. Loe

detailing the glue’s application in the plywood production process. See Shelter Forest SQR at 3–

12, Exhibit 1 at 4–5, Attachment A, D; see also Remand Results at 27.

       Based on this finding that Shelter Forest’s E0 glue was majority urea-formaldehyde,

Commerce linked the glue to specific CARB-certified radiata plywood sales in 2012 to conclude

that inquiry merchandise was not later-developed under 19 U.S.C.§ 1677j(d). See Remand

Results at 11–14. Commerce did this by connecting a series of production and sales

documentation from 2012, which had unique contract and customer information, that showed

Shelter Forest produced and sold CARB-certified radiata pine with E0 glue to a major U.S.

retailer. See id. at 11–13, 21–22; March 8 Letter Submission Exhibit 1, Attachments B, C, D;

Shelter Forest RFI Attachment A at 3. Commerce found that the E0 glue recipe submitted by

Shelter Forest was the glue used in the 2012 sale of CARB-labeled radiata pine and therefore that

the 2012 production and sales documentation established the commercial availability of inquiry

merchandise. See Remand Results at 25–27.




8
 Shelter Forest explained that while modern practice includes introducing melamine into the
glue during mixing, in 2012 pre-mixed melamine urea-formaldehyde was not available and
melamine had to be added later in the production process. See Shelter Forest SQR at 5, Exhibit 1
at 5.
          Case 1:19-cv-00219-JAR Document 25            Filed 07/21/21     Page 12 of 15

Court Consl. No. 19-00212                                                                  Page 12


          The Coalition also contends that Commerce has not adequately considered the

contradictory information that Shelter Forest provided in its 2012 catalog product descriptions of

glues used in its merchandise. See Coalition Br. at 11. The Coalition argues that this casts doubt

on whether the glue recipe provided was in fact used in inquiry merchandise. See id. Commerce

considered the marketing materials that the Coalition references, but concluded that Shelter

Forest’s public catalogues did not undermine the submitted sales and production documents for

specific sales showing that Shelter Forest produced inquiry merchandise prior to 2016. Remand

Results at 28–30. In part because it was undisputed that the marketing materials did not contain a

complete or definite description of Shelter Forest’s products, Commerce concluded that sales and

production documents evidencing specific sales were sufficient to establish that Shelter Forest

sold inquiry merchandise, “despite any apparent inconsistencies between those documents and

the catalog.” See Remand Results at 29–30.9 The Coalition’s assertions regarding Shelter

Forest’s marketing materials do not undermine the reasonableness of Commerce’s factual

findings, which are supported by ample evidence on the record. Accordingly, Commerce’s

determination that Shelter Forest’s sales and production documents show that inquiry

merchandise was produced prior to December 8, 2016, is reasonable based on the record as a

whole and is supported by substantial evidence.

    II.      Commerce’s determination that Shelter Forest’s product was commercially
             available is supported by substantial evidence.
          The Coalition also challenges Commerce’s negative circumvention determination as not

in accordance with law on the basis that if Commerce finds that the addition of melamine for a


9
 Commerce also relied on two sworn declarations that asserted Shelter Forest did not make or
use every product shown in its promotional catalog as well as evidence that the addition of
melamine to accomplish a certain product improvement was a trade secret at the time. See
Remand Results at 28–30; Shelter Forest SQR at 4, Exhibit 1 at 4; Shelter Forest RFI
Attachment A at 2.
          Case 1:19-cv-00219-JAR Document 25               Filed 07/21/21     Page 13 of 15

Court Consl. No. 19-00212                                                                     Page 13


particular purpose is a trade secret, Shelter Forest’s product was obscured from the market and

thus not commercially available within the meaning of 19 U.S.C.§ 1677j(d). See Coalition Br. at

13–14.10 The Coalition cites prior case law that does not address trade secrets to argue that if

Shelter Forest’s product included trade secret material, the product could not be actually “present

in the market at the time of the [ ] investigation.” See id. (citing Target Corp. v. United States,

609 F.3d 1352, 1363 (Fed. Cir. 2010) (later-patented technological advancement); Tai-Ao

Aluminum v. United States, 43 CIT ___, ___, 391 F. Supp. 3d 1301, 1311 (2019) (later-

developed substitute). The Coalition contends that the trade secret component of Shelter Forest’s

product results in a product that was not commercially available prior to the Orders, making it

later-developed merchandise under 19 U.S.C.§ 1677j(d). Coalition Br. at 14. The Importer's

Alliance counters that just because Shelter Forest’s product contains melamine “does not in itself

rebut Commerce’s commercial availability finding where the plain language definition of the

inquiry does not specify that inquiry merchandise requires the inclusion of melamine.” See

Importer's Alliance Reply at 13. Because Shelter Forest provided sufficient evidence showing

inquiry merchandise was commercially available prior to the Orders, the Importer’s Alliance

argues, it is irrelevant that melamine was added during the production process of inquiry

merchandise. See id. at 13.11




10
  The Coalition likely did not exhaust this issue. It appears to raise it for the first time in its
brief, see Coalition Br. at 13–14, although Shelter Forest first brought up that the use of
melamine for a particular purpose was a trade secret in its supplemental questionnaire response
dated March 25, 2021, see Shelter Forest SQR at 4, Exhibit 1 at 4, while the agency proceeding
was still ongoing. Nonetheless, because the Government does not argue the lack of exhaustion,
the court considers the issue, to the degree it is able to do so based on a record that was not
developed by the Coalition on this point.
11
     The other parties do not directly respond to the Coalition’s argument on this issue.
        Case 1:19-cv-00219-JAR Document 25               Filed 07/21/21     Page 14 of 15

Court Consl. No. 19-00212                                                                   Page 14


       The purpose of the later-developed merchandise provision is to prevent a substitute

product developed after an antidumping or countervailing duty order from circumventing that

order, even though it falls outside of its scope in literal terms. 19 U.S.C.§ 1677j(d); see Tai-Ao

Aluminum, 391 F. Supp. 3d at 1306 (“Anticircumvention inquiries prevent foreign producers

from circumventing existing findings or orders through the sale of later-developed products . . .”)

(internal citation and quotation marks omitted). Commerce has established a practice of applying

a specific commercial availability test to determine whether merchandise is later-developed

within the meaning of 19 U.S.C.§ 1677j(d). See Target Corp., 609 F.3d at 1357–60. Courts have

upheld Commerce’s interpretation and practice as reasonable. Id., 609 F.3d at 1359; see also Tai-

Ao Aluminum, 391 F. Supp. 3d at 1311–13.12 The Coalition has not established that this

approach is either unreasonable or an abuse of discretion by Commerce.

       The Coalition’s attempt to narrow Commerce’s discretion regarding the standard for

commercial availability in the context of later-developed merchandise is unavailing. The inquiry

here under 19 U.S.C.§ 1677j(d) is whether a substitute plywood product made with low

emissions glue, which makes it suitable for interior use, was later-developed to circumvent the

Orders. Remand Results at 1–2, 5, 18; Petitioner's Request at 6–7; Shelter Forest SQR at 2–3.

Nothing of record indicates that melamine is essential to the pertinent inquiry and its addition in

the production process is not required to be public knowledge for the merchandise to be found to

be commercially available. The trade secret status of one component of the inquiry merchandise

has no bearing on whether it was actually “present in the market” because the proprietary nature



12
   Commerce’s established past practice finds that a product is commercially available if it is
either present in the commercial market or “fully developed, i.e., tested and ready for
commercial production, but not yet in the commercial market.” Target Corp., 609 F.3d at 1358.
Commerce cited to this past practice in the Issues and Decision Memorandum accompanying its
prior affirmative determination. See I & D Memo at 33.
       Case 1:19-cv-00219-JAR Document 25               Filed 07/21/21     Page 15 of 15

Court Consl. No. 19-00212                                                                   Page 15


of this particular component appears irrelevant to the question at hand. See Target Corp., 609

F.3d at 1363. As detailed above, Shelter Forest provided significant evidence on the record

establishing that its product was commercially present in the market prior to the Orders,

including sales and production documents showing a sale of inquiry merchandise to a major U.S.

retailer in 2012. See supra Section I. Commerce’s finding that Shelter Forest demonstrated that

inquiry merchandise was commercially available prior to December 8, 2016, and therefore not

later-developed merchandise under 19 U.S.C.§ 1677j(d) circumventing the Orders is

substantially supported and in accordance with law. See Remand Results at 10–31.

                                        CONCLUSION

        For the foregoing reasons, Commerce’s negative circumvention determination is

sustained. Judgment is entered accordingly.

                                                              /s/ Jane A. Restani _
                                                            Jane A. Restani, Judge

Dated: July , 2021
       New York, New York
